NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




             United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                       March 20, 2008

                                            Before

                               William J. Bauer, Circuit Judge

                               Daniel A. Manion, Circuit Judge

                               Ilana Diamond Rovner, Circuit Judge



Nos. 04‐1950, 04‐1974 & 04‐2653

UNITED STATES OF AMERICA,

       Plaintiff‐Appellee,                             Appeals from the United States  
                                                       District Court for the Northern
       v.                                              District of Illinois, Eastern
                                                       Division
MOHAMMAD MANSOORI,
MARK COX, and                                          No. 97 CR 63
KENNETH CHOICE,
                                                       George W. Lindberg, Judge
       Defendants‐Appellants.       



                                          ORDER

        Last year, we ordered a limited remand pursuant to United States v. Paladino,
401 F.3d 471 (7th Cir. 2005), so that the district court could consider whether it might
have sentenced defendants‐appellants Mohammad Mansoori, Mark Cox, and
Kenneth Choice differently knowing that the U.S. Sentencing Guidelines were
advisory rather than binding.  United States v. Mansoori, 480 F.3d  514, 524 (7th Cir.),
cert. denied, 128 S. Ct. 165 (2007).  See generally United States v. Booker, 543 U.S. 220, 125
Nos. 04-1950, 04-1974 & 04-2653                                                             2



S. Ct. 738 (2005).  The district court, after reviewing the memoranda submitted by the
parties, has now answered that question in the negative.  R. 1047, 1048, 1049.  We
must now decide whether the life sentences imposed on each of these appellants are
reasonable.  See Paladino, 401 F.3d at 484, citing Booker, 543 U.S. at 261, 125 S. Ct. at
765.  If so, then any Sixth Amendment error that occurred in the sentencing process,
when the district court treated the Guidelines as binding, did not affect the
appellants’ substantial rights and consequently did not amount to plain error.  See
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).  We conclude that the
sentences are reasonable.

        The life terms are within the range of imprisonment recommended by the
Guidelines, and as such they are presumptively reasonable.  Id.; see Rita v. United
States, 127 S. Ct. 2456, 2462‐65 (2007) (court of appeals may apply presumption of
reasonableness to sentence that falls within properly‐calculated Guidelines range). 
As we have noted on multiple occasions, it will be the rare Guidelines sentence that
we will overturn as unreasonable.  Mykytiuk, 415 F.3d at 608; see also, e.g., United
States v. Gammicchia, 498 F.3d 467, 468 (7th Cir. 2007) (“’[I]t will be the rare sentence
indeed that was required under the Guidelines before Booker but forbidden afterward,
when discretion has gone up rather than down.’”) (quoting United States v. Gama‐
Gonzalez, 469 F.3d 1109, 1110 (7th Cir. 2006) (emphasis in Gama‐Gonzalez).  The
appellants bear the burden of rebutting the presumption of reasonableness by
showing that the sentencing factors set forth in 18 U.S.C, §3553(a) require a non‐
Guidelines sentence.  E.g., United States v. Blue, 453 F.3d 948, 952 (7th Cir. 2006)
(citing Mykytiuk, 415 F.3d at 608).  We invited the parties to file position statements
regarding the district court’s determination on remand that it would not have
sentenced the appellants differently knowing that the Guidelines are merely
advisory.  Although the government has filed such a statement, none of the
appellants has done so, and they have therefore waived any argument that their
sentences are unreasonable.  See United States v. Useni, Nos. 06‐1978 & 06‐2107, ‐‐‐
F.3d ‐‐‐, 2008 WL 451303, at *17‐*18 (7th Cir. Feb. 21, 2008).

        Our own review of the facts leaves us satisfied that the life sentences are
appropriate.  All three of the appellants were involved in a narcotics conspiracy that
involved the distribution of very large amounts of heroin and cocaine by members of
the Traveling Vice Lords street gang.  See United States v. Mansoori, 304 F.3d 635, 642‐
43, 658 (7th Cir. 2002).  Along with his brother, Mansoori played a key role in that
conspiracy by supplying both narcotics and firearms to co‐defendant Terry Young, a
high‐ranking member of the Traveling Vice Lords who was in charge of the gang’s
drug sales.  Id. at 643.  Cox was also a ranking member of the Traveling Vice Lords
who worked directly under the supervision of Young and managed a large area of
drug‐distribution spots for the gang.  Id.  Choice likewise worked under Young’s
supervision, picking up and delivering drugs for various members of the gang.  Id. 
Both Cox and Choice were found to be managers or supervisors for sentencing
Nos. 04-1950, 04-1974 & 04-2653                                                            3



purposes, id. at 668‐69, 671, reflecting their relative degree of responsibility for the
underlying offenses.  Given the scale of the conspiracy and the substantial roles that
each of these appellants played in that crime, we would be hard pressed to say that
the life sentences are unreasonable.

     For these reasons, we AFFIRM the sentences imposed on appellants
Mansoori, Cox, and Choice.